               Case 2:20-cr-00085-RAJ Document 38 Filed 10/06/20 Page 1 of 1




 1                                                              HON. RICHARD A. JONES
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8
     UNITED STATES OF AMERICA,                   ) No. CR20-085RAJ
 9                                               )
                     Plaintiff,                  ) ORDER GRANTING MOTION
10                                               ) TO FILE OVERLENGTH REPLY
                v.                               )
11                                               )
     HARBANS SINGH,                              )
12                                               )
                     Defendant.                  )
13                                               )
14          Having considered the motion of Defendant Harbans Singh to file an Overlength

15   Reply to the Response to Motion to Dismiss Multiplicitous Counts in excess of the six-

16   page limitation imposed by Local Rule 12(b)(5) of the Criminal Rules of the United

17   States District Court for the Western District of Washington, and the Court finding

18   good cause,

19          IT IS HEREBY ORDERED that the motion (Dkt. #35) is GRANTED. Leave of

20   court is granted for the defendant to file a Reply to the Response to Motion to Dismiss

21   Multiplicitous Counts not to exceed 9 pages.

22          DATED this 6th day of October, 2020.

23
24
                                                     A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO                                   1601 Fifth Avenue, Suite 700
       FILE OVERLENGTH REPLY                                                Seattle, WA 98101
       (Harbans Singh; CR20-085RAJ) - 1                                         (206) 553-1100
